UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7398


GREGORY RENARD DAVIS,

                    Petitioner - Appellant,

             v.

B. M. ANTONELLI,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:18-cv-01275-HMH)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Renard Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Renard Davis, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing without prejudice

his 28 U.S.C. § 2241 (2012) petition. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Davis’ informal brief does

not challenge the district court’s conclusion that Davis failed to satisfy administrative

exhaustion requirements, Davis has forfeited appellate review of this dispositive

conclusion. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, although we grant leave to proceed in forma

pauperis, we affirm the district court’s judgment.     We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2